United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 29, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60881
                           Summary Calendar



PAIMAN KARIMI,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A97 925 724
                        ---------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Paiman Karimi petitions this court for review of the

decision of the Board of Immigration Appeals (BIA) denying him

asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).    Because the BIA both adopted

the reasoning of the immigration judge (IJ) and added reasons of

its own, we review both decisions.

     We do not have jurisdiction to review the discretionary

determination of the IJ and the BIA that Karimi’s asylum


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60881
                                 -2-

application was untimely.    See 8 U.S.C. § 1158(a)(3).    The

petition for review is thus dismissed as to the claims concerning

asylum.

      We will uphold the conclusion that an alien is not eligible

for withholding of removal if that conclusion is supported by

substantial evidence.    Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).    The substantial evidence standard requires that the

decision be based on the record evidence and that the decision be

substantially reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).    Under this standard, we will affirm the

decision unless the “evidence compels a contrary conclusion.”

Id.

      We need not address Karimi’s argument concerning the adverse

credibility decision, because the IJ and the BIA alternatively

determined that Karimi’s one encounter with Iranian authorities

failed to establish past persecution.      This decision is supported

by substantial evidence.    See, e.g., Abdel-Masieh v. INS, 73 F.3d

579, 584 (5th Cir. 1994); Fleurinor v. INS, 585 F.2d 129, 133-34

(5th Cir. 1978).    Substantial evidence also supports the

conclusion that Karimi has not shown that he will be singled out

for persecution if he returns to Iran or that there is a pattern

or practice of discrimination against Christians sufficient to

establish future persecution.    See 8 C.F.R. § 208.16(b)(1), (2);

Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).
                            No. 05-60881
                                 -3-

     Karimi has not specifically addressed the finding that he is

not entitled to relief under the CAT.      As such, the claim is

waived.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    Because Karimi has not shown his entitlement to

withholding of removal or relief under the CAT, he cannot show

that counsel’s alleged ineffectiveness affected the outcome of

his case.   See Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir.

1994).    Karimi’s petition for review is denied in part.

     PETITION DISMISSED IN PART AND DENIED IN PART.